Citation Nr: 0935420	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-13 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty for training from January 
1975 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

Bilateral hearing loss is attributable to service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 101, 106, 1101, 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.




Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  38 U.S.C.A. 
§§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  Organic disease of 
the nervous system such as sensorineural hearing loss will be 
presumed to have been incurred in or aggravated by service if 
it had become manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran served on active duty for training 
(ADT).  Service connection may be granted for disability 
resulting from disease or injury incurred during ADT, or 
injuries suffered during inactive duty training (IDT) to 
include when a cardiac arrest or a cerebrovascular accident 
occurs during such training.  See 38 U.S.C.A. §§ 101(24), 
106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks 
of annual training, sometimes referred to as "summer camp," 
that each Reservist or National Guardsman must perform each 
year.  It can also refer to the Reservist's or Guardsman's 
initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Active military service includes active duty, any period of 
ADT during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of IDT during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. § 1106; 38 
C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not 
available where the only service performed is ADT or IDT.  
See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since November 1, 1967, audiometric results have been 
reported in standards set forth by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  Service department audiometric charts 
dated after November 1, 1967 are presumed to be in ISO-ANSI 
units unless otherwise specified, while such charts in VA 
medical records dated after June 30, 1966, are similarly 
presumed to be in ISO-ANSI units.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

To do so, the Board must assess the credibility and weight of 
all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence that 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect that on the entrance 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
N/A
5
LEFT
15
5
10
N/A
10

On the separation examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
25
20
20
15
15

In November 2006, a claim of service connection for hearing 
loss and tinnitus was received.  In conjunction with his 
claim, he was afforded a VA examination in February 2007.  At 
that time, the Veteran reported that he had an inservice 
history of noise exposure from weaponry, post-service 
recreational noise exposure from hunting, and post-service 
noise exposure from working in sheet metal and grain elevator 
report, although he indicated that he wore ear plugs post 
service.  The Veteran related that his tinnitus and hearing 
loss had their onset during military service.  

On the audiological examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
40
30
LEFT
45
35
35
40
35

The average in the right ear was 35 decibels and the average 
in the left ear was 36.25 decibels.  The speech recognition 
score in both ears was 96.  

The examiner opined that while tinnitus was at least as 
likely to the inservice noise exposure, the bilateral hearing 
loss (as contemplated within 38 C.F.R. § 3.385) was not at 
least as likely as not related to inservice noise exposure 
because the Veteran's hearing sensitivity was normal on the 
discharge examination.  The examiner indicated that since the 
damage from noise exposure occurs at the time of exposure, a 
normal audiogram subsequent to the noise exposure would 
verify that the hearing recovered without a permanent 
threshold shift.  Rather, he opined that additional noise 
exposure, aging, and health conditions since military 
separation were likely contributing factors in the Veteran's 
current hearing loss.  However, he also indicated that these 
factors contributed to tinnitus, but ultimately related that 
disorder to service.  

Thereafter, the Veteran submitted an opinion and examination 
report from a private audiologist, Dr. F., who provided a 
current audiogram showing moderate flat sensorineural hearing 
loss bilaterally.  At that time, maximum word recognition was 
92 in both ears.  Dr. F. opined that from the history of 
inservice exposure to noise from rifles, pistols, and 
artillery, it was quite likely that the onset of hearing loss 
and tinnitus occurred during service.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, both the VA examiner and Dr. F. are 
audiologists and competent to provide medical opinions 
regarding hearing loss.  The VA examiner opined that hearing 
loss was not related to service while Dr. F. opined that 
hearing loss was related to service.  The VA examiner 
indicated that the Veteran's hearing was normal on separation 
and that if he had suffered permanent hearing loss from noise 
exposure, there would have been a threshold shift.  However, 
in reviewing the medical records, there were threshold shifts 
from the time of entrance to the time of separation which he 
did not comment on.  Dr. F. placed the onset of current 
hearing loss to service due to the nature of the noise 
exposure from weaponry, but he did not address post-service 
factors.  Both examiners opined that tinnitus was related to 
inservice noise exposure.  

The Board finds that the medical evidence of record is in 
relative equipoise as to the matter of whether bilateral 
hearing loss is attributable to service.  As noted, there are 
contradictory opinions, but the Board finds that they are of 
equally probative value as they were provided by specialists 
and were based on mostly accurate medical histories and an 
examination of the Veteran and both provide rationale.  The 
rationale in both reports was incomplete; however, the Board 
finds that the record in its totality is sufficient to render 
a decision.  The evidence in this case is so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule 
as required by law and VA regulations.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection 
for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss disability is 
granted.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


